Exhibit PARTICULAR INSTRUMENT OF RENT AGREEMENT. This rental agreement is made by and between CEPRIN EMPREENDIMENTOSE PARTICIPAÇÕES S/A, located at Rua Haddock Lobo, 403, Casa 1-C, Tax Identity Number 66.957.283/0001-72, on this act represented by his director Mr. Roberto Ostrowicz Burstin of nationality Brazilian, being divorced of marital status, who proves his identity with Identity card Number 7.371.135 – SSP – SP, CPF Number 081.989.518-06, hereinafter referred to as THE LANDLORD, and the other part as granted renter, QUALYTEXTIL S/A, located at Rua do Luxemburgo, Quadra O, Lotes 82/83, District São Caetano, Salvador, Bahia , Zip Code 41230-000, Tax Identity Number 04.011.170/0001-22, on this act representedby his directors Mr. Miguel Antonio do Guimarães Bastos, of nationality Brazilian, being married of marital status, who proves his identity with Identity Card Number 4607520 SSP/BA, CPF Number 125.891.957-53, domiciled at Condomínio Parque
